Citation Nr: 1044608	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
coronary artery disease status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975, 
and from November 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefit sought on appeal.  


FINDING OF FACT

The Veteran's coronary artery disease, status post coronary 
artery bypass graft, is manifested by findings of an ejection 
fraction of 60 to 66 percent, and METs (metabolic equivalent) of 
8; and is not manifested by more than one episode of acute 
congestive heart failure in the previous year.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 percent 
for coronary artery disease, status post coronary artery bypass 
graft, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3,102, 3.159, 4.1-4.7, 4.20, 4.104, Diagnostic Codes 7000, 
7005, 7017 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matter decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the Veteran has 
been provided all information needed for a reasonable person to 
prove these claims.  In any event, the Federal Circuit recently 
vacated the Court's previous decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
February 2004, March 2006, May 2007, June 2007, November 2007, 
and August 2009.  These documents in combination provided notice 
of what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for increased rating on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most recently 
in a supplemental statement of the case in October 2009.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA.  VA appropriately examined the medical history of the 
Veteran's claimed coronary artery disease status post coronary 
artery bypass graft for compensation purposes addressing the 
increased rating claim.  Findings from the reports of 
examinations conducted are adequate for the purposes of deciding 
the hearing loss claim on appeal.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).   

The Veteran was also provided with an opportunity to present 
testimony at a hearing on appeal before a Veteran Law Judge, but 
he declined.     

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Proper evaluation of service-
connected disabilities requires review of the entire medical 
history regarding the disability. 38 C.F.R. §§ 4.1, 4.2.

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 
(2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

If a veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has already 
been established, such as here with the coronary artery disease, 
status post coronary artery bypass grafts, then the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (finding staged ratings appropriate also in 
cases where the appeal was not as to the initial rating assigned 
after service connection is established).  Thus, in deciding the 
claim below, the Board has considered whether different ratings 
may be warranted for different time periods based on the evidence 
of record.

The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). However, these statements must 
be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  When a disability is not specifically listed in 
the Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Diseases of the heart are evaluated under the Rating Schedule at 
38 C.F.R. § 4.104, Schedule of ratings-cardiovascular system.  
The Veteran's coronary artery disease, status post coronary 
artery bypass graft, is rated as 30 percent disabling, under 
hyphenated Diagnostic Code 7005-7017.  See 38 C.F.R. § 4.104.  
The hyphenated diagnostic code in this case indicates that the 
service-connected disability (coronary artery disease, status 
post coronary artery bypass graft) is considered arteriosclerotic 
heart disease (coronary artery disease) (Diagnostic Code 7005), 
associated with a residual condition of coronary bypass surgery 
(Diagnostic Code 7017).

Both codes' diagnostic criteria are the same for different levels 
of disability rating, except that Diagnostic Code 7017 also 
provides for a 100 percent disability rating for three months 
following hospital admission for surgery; thereafter, both codes 
provide that:

A 100 percent rating is warranted for chronic congestive heart 
failure, or; workload of 3 METs (metabolic equivalent) or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent. Id.

A 60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload of greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. Id.

A 30 percent rating is warranted when a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

During the pendency of the claim on appeal filed in October 2003, 
the clinical evidence for consideration includes the reports of 
VA and private treatment records dated during that period and the 
reports of VA examinations dated in August 2004 and September 
2007.

The report of an August 2004 VA (QTC) examination for his 
service-connected heart condition shows that the Veteran reported 
a history of coronary chest pain symptoms onset in 1991.  In 
January 1996 he had a double bypass surgery, and was placed on 
anti-angina medication, and blood pressure and cholesterol 
medications following the surgery, which he has taken on a 
regular basis.  

On examination, both heart sounds were of normal intensity and 
with no murmurs.  Chest X-rays showed abnormalities consistent 
with previous coronary artery bypass graft surgery.  EKG showed 
sinus rhythm with no acute abnormalities; however, the Veteran 
had poor R-wave in leads V1, V2 and V3, that may well represent 
an old posterior myocardial infarction.  An echocardiogram showed 
normal left ventricular systolic function with left ventricular 
ejection fraction of 60 percent with no segmental wall motion 
abnormality; the pericardium appeared normal with no evidence of 
pericardial effusion; the echocardiogram overall appeared normal, 
except for a very mild mitral regurgitation.  The tricuspid valve 
was normal.  Overall, interpretation was normal echocardiogram 
except for very mild mitral regurgitation. 

Private treatment records dated from March 2003 to February 2007 
generally show no complaints of chest pain, except in November 
2005 (angina) and May 2006 (occasional chest pains).  These 
treatment records include diagnoses of coronary arteriosclerotic 
heart disease; mitral valve disorder; and valvular heart disease, 
prolapse with regurgitation.  In February 2007 the provider made 
findings of normal left ventricle function, with ejection 
fraction of 66 percent. 

In an August 2007 statement, a treating private physician noted 
that the Veteran had been treated with cited medications for at 
least eight years for a diagnosis of coronary atherosclerotic 
heart disease of native vessels, and mitral valve disorder 
(prolapse), and hyperlipidemia.  

In a September 2007 letter, a treating private physician stated 
that since the January 1996 coronary artery bypass surgery with a 
left internal mammary artery graft to the left anterior 
descending coronary artery and a saphenous vein graft to the 
posterior descending coronary artery, the Veteran had continued 
to have intermittent episodes of angina; and had been treated 
with cited medications.  The physician also noted that the 
Veteran had valvular heart disease that had been medically 
managed.

The report of a September 2007 VA (QTC) examination shows that 
the Veteran reported complaints including that he has experienced 
angina, shortness of breath, dizziness and fatigue.  He has not 
had syncope attacks.  The symptoms occur intermittently, and as 
often as every day, lasting several minutes; with numerous 
attacks in the past year.  During flare-ups he has to rest.  He 
reported no congestive heart failure, and no history of rheumatic 
heart disease.  He has not had heart valve replacement, cardiac 
pacemaker implant, or cardiac transplant.  He had coronary bypass 
in 1995.  

Examination of the heart showed no heaves or thrills; murmurs or 
gallops; or evidence of congestive heart failure, cardiomegaly or 
cor pulmonale.  The Veteran had regular sinus rhythm.  
Examination of the extremities revealed no ulceration, edema, 
stasis dermatitis, or clubbing or cyanosis.  

The report shows that an echocardiogram revealed ejection 
fraction of 60 percent and estimated METS of 8; and trace 
valvular insufficiency of no significance; and on X-ray 
examination, findings of post operative change of coronary artery 
bypass graft.  

The associated September 2007 report of VA (QTC) echocardiogram 
contains an impression of (1) normal cardiac chamber and aortic 
root dimensions noted; (2) No left ventricular hypertrophy noted; 
(3) normal left ventricular ejection fraction estimated at 60 
percent with no segmental wall motion abnormality noted; (4) 
trace mitral regurgitation; (5) mild tricuspid insufficiency 
noted; (6) no pericardial effusion noted; and (7) no intra-
cardiac clots, masses or tumors by trans-thoracic echocardiogram.

The associated September 2007 report of VA X-ray examination 
shows that the heart was normal in transverse diameter, and the 
vascular structures were not dilated.

In summary, the medical evidence shows that the ejection fraction 
during the August 2004 and September 2007 VA examinations was 
measured as 60 percent at both examinations, and the estimated 
METs in September 2007 was 8.  Private treatment records in 
February 2007 show an ejection fraction of 66 percent.  In order 
to warrant the next higher disability rating of 60 percent, a 
lower ejection rate of 30 to 50 percent is necessary, or a lower 
range of METs is necessary-greater than 3 but not greater than 5 
METs.  See Diagnostic Code 7017.

The medical records also do not show evidence that the coronary 
artery disease, status post coronary artery bypass graft, 
otherwise meets criteria necessary for a disability rating in 
excess of 30 percent.  There is no competent evidence of an 
episode of acute congestive heart failure in any previous year, 
so as to meet the criteria of having more than one episode of 
acute congestive heart failure in the previous year.  Id.  This 
is specifically addressed in the September 2007 VA examination.

Notably, the clinical evidence discussed above shows that the 
Veteran was diagnosed with valvular heart disease, which is 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000 (valvular 
heart disease).  See 38 C.F.R. § 4.104, Diagnostic Code 7000.  
There is no evidence of active infection during the appeal 
period, and the relevant criteria under that code are the same as 
under Diagnostic Codes 7005, 7017.  Therefore, granting separate 
compensation under Diagnostic Code 7005-7017 and 7000 here would 
constitute "pyramiding" of compensation, which is not permitted 
under the applicable regulation.  See 38 C.F.R. § 4.14 (2010) 
(the evaluation of the same disability under various diagnoses is 
to be avoided).  Thus, the Board cannot consider the Veteran's 
cardiac symptomatology in light of more than one set of the 
relevant criteria.

In light of the foregoing, the Board finds that the preponderance 
of the evidence shows that the Veteran's coronary artery disease, 
status post coronary artery bypass graft, does not approximate, 
or more nearly approximate, the criteria required under 
Diagnostic Code 7017, for a disability rating in excess of 30 
percent.  In reaching this conclusion, the Board acknowledges 
that the Veteran has significant coronary artery disease as 
reflected in the clinical findings on file.  The medical 
evidence, however, does not reflect that the service-connected 
disease approximates or more nearly approximates the schedular 
criteria required to warrant a higher evaluation, at any time 
during the pendency of the claim.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The above determination is based on application of pertinent 
provisions of the VA's Rating Schedule.  There is no showing that 
the Veteran's coronary artery disease, status post coronary 
artery bypass graft, reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an evaluation 
higher than 30 percent, on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).

There is no indication that the disability by itself results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period during 
the appeal period.  Moreover, during this period, the condition 
is not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the regular 
schedular standards.  

In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Notably, 
in a July 2007 rating decision, the RO denied entitlement to a 
total disability evaluation based upon unemployability due to 
service-connected disabilities.  The record does not show that 
the Veteran has appealed from that decision.  In sum, the 
evidence does not show that a higher disability rating for the 
coronary artery disease, status post coronary artery bypass 
graft, is warranted for any period of the appeal on an 
extraschedular basis.


ORDER

A disability rating in excess of 30 percent for coronary artery 
disease, status post coronary artery bypass graft, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


